Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 and 8 (the rest by dependency) recite “robust fast reacting oxygen sensing media”. Examiner notes that ‘robust’ and ‘fast’ are relative terms open to interpretation. The scope of the claim is unclear. 
Claim 1 and 8 (the rest by dependency) recite “a desired rapid response time”. Examiner notes that ‘rapid’ is a relative term open to interpretation. The scope of the claim is unclear. Further Examiner notes that ‘desired’ also refers to something open-ended.
Claim 2 recites “rapidly responding oxygen concentration measurement device”. “Rapidly responding” is a relative term open to interpretation. The scope of the claim is unclear.
Claim 8 (9-13 by dependency) recites “a housing” “a gas pressure sensor” “a gas temperature sensor” “a cabin pressure sensor” “a 3-axis accelerometer” “a real time clock ““a gas o2 sensor” in relation to both an inhalation assembly and exhalation assembly. In claims 9-13, Applicant refers to “the oxygen sensing media”, “the gas O2 sensor”, “the gas pressure sensor”, “the oxygen sensor”. It is unclear which sensors the Applicant is referring to. The sensors related to the inhalation assembly? The exhalation assembly? Or both?
Claim 13 recite “the oxygen sensor”. There is insufficient antecedent basis for this limitation. Is Applicant referring to the ‘gas o2 sensor’ of the inhalation assembly or the ‘gas o2 sensor’ of the exhalation assembly? 
Claim 7 and 13 recite “humidity data”. There is insufficient antecedent basis for this limitation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over VigilOx (Cobham Mission Systems 2017 – cited by Applicant), hereinafter VigilOx_Inhalation further in view of Mault et al. (US 2003/0065274 A1 – cited by Applicant), hereinafter Mault.
Regarding Claim 1, VigilOx_Inhalation teaches: A sensor module for near-real-time breath-by-breath analysis of a gas stream (summary), comprising: a flow-through assembly comprising (see first image): a housing having a gas inlet and a gas outlet (page 1; the ISB is mounted between the mask hose and terminal block or regulator; inlet and outlet are implied), a gas pressure sensor capable of sensing the pressure of the gas stream flowing through the housing (Specification; flow pressure), a gas temperature sensor capable of sensing the temperature of the gas stream flowing through the housing (Specification; Flow temperature), a cabin pressure sensor capable of sensing the air pressure outside the housing (Specification; Cabin Pressure), a cabin temperature sensor capable of sensing the air temperature outside the housing (Specification, Cabin Temperature), a 3-axis accelerometer capable of determining the motion of the sensor block (Specification Acceleration), a real time clock (Summary; data displayed in real time implies real time clock), and a gas 02 sensor comprising a robust fast reacting oxygen sensing media, wherein the 02 sensor has a desired rapid response time capable of determining the ppO2 concentration in the gas stream flowing through the housing (Specification; Oxygen (ppo2) with response time < 100 msec); and a computer, in data communication with each sensor, containing software to determine the ppO2 in the gas stream flowing through the housing (summary; data displayed in real time implies a computer/software).  
VigilOx_Inhalation does not mention the software is capable of executing calibration curves and performing compensation calculations based upon the sensor data.
Mault teaches calibrating oxygen sensor via calibration curves and performing compensation calculation to increase the reliability of ppo2 measurements (figure 17; paragraph 0137-0139). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the module of VigilOx_Inhalation wherein the software is capable of executing calibration curves and performing compensation calculations based upon the sensor data for a more accurate determination of physiological parameters. 
Regarding Claim 6,  VigilOx_Inhalation further in view of Mault teach: The sensor module according to claim 1, further comprising a gas humidity sensor capable of sensing the humidity of the gas stream flowing through the housing (VigilOx_Inhalation – Specification Flow Humidity).  
Regarding Claim 7, VigilOx_Inhalation further in view of Mault teach: The sensor module according to claim 6, wherein humidity data is used to calibrate the oxygen sensor (Mault - paragraph 0137-0144).  


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over VigilOx_Inhalation further in view of Mault, further in view of Trettnak et al. (Miniaturized luminescence; Sensors and Actuators; 1996 – cited by Applicant), hereinafter Trettnak.
Regarding Claim 2, VigilOx_Inhalation in view of Mault teaches: The sensor module according to claim 1 but does not mention wherein the oxygen sensing media comprises a non-ruthenium based sensing media capable of use in a rapidly responding oxygen concentration measurement device.  
Trettnak teaches the use of platinum based oxygen sensors with fast response times (abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the module of VigilOx_Inhalation in view of Mault wherein the oxygen sensing media comprises a non-ruthenium based sensing media as the substitution of one sensing media for another would have yielded predictable results (of sensing oxygen) to one of ordinary skill. 
Regarding Claim 3, VigilOx_Inhalation in view of Mault teach: The sensor module according to claim 1 but do not mention wherein the gas 02 sensor utilizes phase detection to determine the ppO2 concentration.  
Trettnak teaches the use of phase detection techniques (abstract) to determine ppo2 (abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the module of VigilOx_Inhalation in view of Mault wherein the gas 02 sensor utilizes phase detection to determine the ppO2 concentration as the substitution of one method of determining ppo2 for another would have yielded predictable results (of determining oxygen partial pressure) to one of ordinary skill. 

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over VigilOx_Inhalation further in view of Mault, further in view of Campana et al. (US 2017/0266399 A1 – cited by Applicant), hereinafter Campana.
Regarding Claim 4, VigilOx_Inhalation in view of Mault teach: The sensor module according to claim 1, but do not mention wherein the gas pressure sensor comprises a plurality of mechanical orifices and uses the pressure differential across the orifices to measure the gas pressure.  
Campana teaches the use of a differential pressure measurement across orifices in a flow sensor (figure 2; paragraph 0147-0150). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the module of VigilOx_Inhalation in view of Mault wherein the gas pressure sensor comprises a plurality of mechanical orifices and uses the pressure differential across the orifices to measure the gas pressure as the substitution of one sensor design for another would have yielded predictable results (of measuring gas pressure) to one of ordinary skill.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over VigilOx_Inhalation further in view of Mault, further in view of VigilOx (Cobham Mission Systems 2018 – cited by Applicant), hereinafter VigilOx_Exhalation.
Regarding Claim 5,  VigilOx_Inhalation in view of Mault teach: The sensor module according to claim 1, but do not mention further comprising a gas CO2 sensor capable of determining the ppCO2 concentration in the gas stream flowing through the housing.  
VigilOx_Exhalation teaches the use of a gas CO2 sensor capable of determining the ppCO2 concentration in the gas stream flowing through the housing (Specification). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the module of VigilOx_Inhalation in view of Mault further comprising a gas CO2 sensor capable of determining the ppCO2 concentration in the gas stream flowing through the housing to add addition physiological data to better assess the health of a user.

Claim(s) 8, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over VigilOx_Inhalation further in view of VigilOx_Exhalation, further in view of Mault.
Regarding Claim 8, VigilOx_Inhalation  teaches: A system for near-real-time breath-by-breath analysis of a gas stream, comprising: an inhalation flow-through assembly (entire document) comprising: a housing having a gas inlet and a gas outlet, a gas pressure sensor capable of sensing the pressure of the gas stream flowing through the housing, a gas temperature sensor capable of sensing the temperature of the gas stream flowing through the housing, a cabin pressure sensor capable of sensing the air pressure outside the housing, a cabin temperature sensor capable of sensing the air temperature outside the housing, a 3-axis accelerometer capable of determining the motion of the sensor block, a real time clock, and a gas 02 sensor comprising a robust fast reacting oxygen sensing media, wherein the 02 sensor has a desired rapid response time capable of determining the ppO2 concentration in the gas stream flowing through the housing(Entire Document; See Summary and Specification and image 1 in particular). VigilOx_Inhalation further teaches the ability to connect the inhalation device to an exhalation device, but does not provide details of the exhalation device. 
VigilOx_Exhalation teaches exhalation flow-through assembly (entire document; capable of coupling to the inhalation block) comprising: 3359818.3 6/19/2019a housing (image 1) having a gas inlet and a gas outlet (Summary; Exhaled gas passes through the ESB), a gas pressure sensor capable of sensing the pressure of the gas stream flowing through the housing (Specifications), a gas temperature sensor capable of sensing the temperature of the gas stream flowing through the housing (Specifications), a cabin pressure sensor capable of sensing the air pressure outside the housing (Specifications), a cabin temperature sensor capable of sensing the air temperature outside the housing (Specifications), a 3-axis accelerometer capable of determining the motion of the sensor block (Specifications), a real time clock (summary; data displayed in real time implies real time clock), a gas CO2 sensor capable of determining the ppCO2 concentration in the gas stream flowing through the housing (Specifications), and a gas 02 sensor comprising a robust fast reacting oxygen sensing media, wherein the 02 sensor has a desired rapid response time capable of determining the ppO2 concentration in the gas stream flowing through the housing (Specifications); and a computer (implied via product interfaces; real-time display; usb protocol for download), in data communication with each sensor. It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of VigilOx_Inhalation to include the exhalation sensor block of VigilOx_Exhalation in order to monitor both inhalation and exhalation. 
VigilOx_Inhalation and VigilOx_Exhalation do not mention the computer containing software capable of executing calibration curves and performing compensation calculations based upon the sensor data, to determine the ppO2 in the gas stream flowing through the housings.  
Mault teaches calibrating oxygen sensor via calibration curves and performing compensation calculation to increase the reliability of ppo2 measurements (figure 17; paragraph 0137-0139). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of VigilOx_Inhalation and  VigilOx_Exhalation wherein the software is capable of executing calibration curves and performing compensation calculations based upon the sensor data for a more accurate determination of physiological parameters. 
Regarding Claim 12,  VigilOx_Inhalation further in view of VigilOx_Exhalation, further in view of Mault teach: The system according to claim 8, wherein at least one of the inhalation flow-through assembly housing further comprises a gas humidity sensor capable of sensing the humidity of the gas stream flowing through the inhalation flow-through assembly housing (VigilOx_Inhalation - Specification) and the exhalation flow-through assembly housing further comprises a gas humidity sensor capable of sensing the humidity of the gas stream flowing through the exhalation flow-through assembly housing (VigilOx_Exhalation – Specification).  
Regarding Claim 13, VigilOx_Inhalation further in view of VigilOx_Exhalation, further in view of Mault teach: The system according to claim 12, wherein humidity data is used to calibrate the oxygen sensor (Mault - paragraph 0137-0144).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over VigilOx_Inhalation further in view of VigilOx_Exhalation, further in view of Mault, further in view of Trettnak.
Regarding Claim 9, VigilOx_Inhalation in view of VigilOx_Exhalation in view of Mault teaches: The system according to claim 8, but does not mention wherein the oxygen sensing media comprises a non-ruthenium based sensing media capable of use in a rapidly responding oxygen concentration measurement device.  
Trettnak teaches the use of platinum based oxygen sensors with fast response times (abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of VigilOx_Inhalation in view of VigilOx_Exhalation in view of Mault wherein the oxygen sensing media comprises a non-ruthenium based sensing media as the substitution of one sensing media for another would have yielded predictable results (of sensing oxygen) to one of ordinary skill. 
Regarding Claim 10, VigilOx_Inhalation in view of VigilOx_Exhalation in view of Mault teach: The system according to claim 8 but do not mention wherein the gas 02 sensor utilizes phase detection to determine the ppO2 concentration.  
Trettnak teaches the use of phase detection techniques (abstract) to determine ppo2 (abstract). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of VigilOx_Inhalation in view of VigilOx_Exhalation in view of Mault wherein the gas 02 sensor utilizes phase detection to determine the ppO2 concentration as the substitution of one method of determining ppo2 for another would have yielded predictable results (of determining oxygen partial pressure) to one of ordinary skill. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over VigilOx_Inhalation in view of VigilOx_Exhalation further in view of Mault, further in view of Campana.
Regarding Claim 11, VigilOx_Inhalation in view of VigilOx_Exhalation further in view of Mault teach: The system according to claim 8, but do not mention wherein the gas pressure sensor comprises a plurality of mechanical orifices and uses the pressure differential across the orifices to measure the gas pressure.  
Campana teaches the use of a differential pressure measurement across orifices in a flow sensor (figure 2; paragraph 0147-0150). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the system of VigilOx_Inhalation in view of VigilOx_Exhalation further in view of Mault wherein the gas pressure sensor comprises a plurality of mechanical orifices and uses the pressure differential across the orifices to measure the gas pressure as the substitution of one sensor design for another would have yielded predictable results (of measuring gas pressure) to one of ordinary skill.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAY B. SHAH
Primary Examiner
Art Unit 3791



/JAY B SHAH/Primary Examiner, Art Unit 3791